         Case 2:20-cv-00032-JM-JTR Document 8 Filed 06/19/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

ERIC FRANKENHAUSER                                                                  PLAINTIFF
ADC #157660

V.                                   No. 2:20CV00032-JM-JTR

McDONALD, Provider, EARU, et al.                                                DEFENDANTS
                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Eric Frankenhauser may PROCEED with his inadequate medical care and

corrective inaction claims against Provider Converse, Provider G. Kerstein, Nurse Esther Pilgrim,

Nurse/Assistant Medical Director A. Douglas, Provider/Nurse Tracy Bennett, Provider McDonald,

Provider P. Drummond, Health Service Administrator G. Recheigl, and Warden R. Branch.

        2.      Sergeant Arnett and Warden G. Lay are DISMISSED, WITHOUT PREJUDICE,

as defendants in this lawsuit.

        3.      The Clerk is directed to prepare a summons for Converse, Kerstein, Pilgrim,

Douglas, Bennett, McDonald, Drummond and Recheigl. The United States Marshal is directed to

serve the summons, Complaint and Amended Complaint (Doc. Nos. 2 & 6), and this Order, on

these Defendants through the Humphries, Odum & Eubanks law firm without prepayment of fees

and costs or security therefor.

        4.      The Clerk is directed to prepare a summons for Branch. The United States Marshal
            Case 2:20-cv-00032-JM-JTR Document 8 Filed 06/19/20 Page 2 of 2



is directed to serve the summons, Complaint and Amended Complaint (Doc. Nos. 2 & 6), and this

Order, on Branch through the ADC Compliance Division without prepayment of fees and costs or

security therefor. 1

        5.       It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

        Dated this 19th day of June, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




        1
        If any defendant is no longer employed by the ADC or its healthcare provider, the
individual responding to service must file a sealed statement providing the unserved defendant’s
last known private mailing address.
